            CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 Akeem Adebayo Soboyede,                             Case No. 20-cv-02196 (SRN/TNL)

                  Plaintiff,

 v.                                                 MEMORANDUM OPINION AND
                                                           ORDER
 KLDiscovery,

                  Defendant.


 Akeem Adebayo Soboyede, Akeem Soboyede Law Office, PLLC, 8400 Normandale
 Lake Boulevard #920, Minneapolis, MN 55437, Pro Se.

 Thomas R. Revnew and Corie J. Anderson, Peters, Revnew, Kappenman & Anderson,
 P.A., 7300 Metro Boulevard, Suite 500, Minneapolis, MN 55439, for Defendant.

 Christine M. Burke, Lorenger & Carnell PLC, 651 South Washington Street,
 Alexandria, Virginia 22314, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

           This matter comes before the Court on Defendant KLDiscovery’s (“KLD”) Motion

to Dismiss the Complaint (“Motion to Dismiss”) [Doc. No. 8] under Federal Rule of Civil

Procedure 12(b)(6). Based on a review of the files, submissions, and proceedings herein,

and for the reasons below, the Court GRANTS the motion.

      I.      BACKGROUND

                 A. The Parties

           Plaintiff Akeem Soboyede is a resident of Minnesota, a dual-national of the United

States and Nigeria, and was born in Nigeria. (Not. of Removal [Doc. No. 1] Ex. A



                                               1
         CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 2 of 18




(“Compl.”) ¶¶ 3, 22.) He is an attorney licensed in Minnesota and the District of Columbia,

and has experience performing legal document review work. (Id. ¶¶ 9-10.)

        Defendant KLD is a company that conducts business in Minnesota, providing

electronic discovery services to law firms, corporations, and government agencies. (Id.

¶ 4.)

              B. Soboyede’s 2014 Interview and Subsequent Interactions with KLD

        In August 2014, Soboyede interviewed with KLD for a position on a legal document

review project. (Id. ¶ 11.) He alleges that the KLD employee conducting the interview,

Ardith Denzer, “casually” asked him about which country he was “originally from” and

the “origin” of his accent. (Id.) Soboyede alleges that he answered these questions. (Id.)

        After this interview, Soboyede alleges that KLD never hired him for any document

review projects until July 2017. (Id. ¶ 12.) From August 2014 through July 2017, he

continued to apply for the same or similar positions with KLD, and “routinely contacted”

KLD—including Denzer—to tell them that he was available for work. (Id. ¶ 13.)

According to Soboyede, Denzer “always” responded that KLD had no projects for which

it could hire him. (Id.) However, during this same period, KLD advertised “hundreds” of

legal document review positions. (Id.) He further alleges that KLD has claimed that it has

no record of any communication between him and Denzer or any other members of KLD’s

human resources staff from August 2014 through July 2017. (Id. ¶ 14.)

        In July 2017, Soboyede told one of KLD’s recruiters that he had not been offered a

document review position with KLD since he began seeking one in August 2014 and that

he planned to file employment discrimination charges with the appropriate state and federal


                                             2
        CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 3 of 18




agencies. (Id. ¶ 15.) He alleges that a “few days later” KLD offered him a position on a

document review project. (Id.) According to Soboyede, KLD told him that this project

would last at least two weeks, and that there would be a strong possibility that he would be

“rolled over” into other projects once the first project concluded. (Id.)

       However, “barely a week into” this project, in July 2017, Soboyede alleges that

KLD engaged in a “series of retaliatory activities” intended to “illegally disparage [his]

ability and competence as an attorney” and “reinforce the acts of employment

discrimination” that prevented him from being hired from August 2014 through July 2017.

(Id. ¶ 16.) After working on this document review project for about one week, Soboyede

alleges that KLD discharged him from it and that KLD “acted with discriminatory animus”

in doing so. (Id. ¶ 17.) Soboyede does not specifically allege what the “series of retaliatory

activities” was, although it appears that it includes his discharge. (See id. ¶¶ 16-17.)

According to Soboyede, other document review attorneys—who were “similarly-situated”

and shared similar qualifications to him—continued to work on this project. (Id. ¶ 17.)

       Shortly after his discharge, Soboyede alleges that he told several of KLD’s

employees that he “would be seeking redress with state and federal employment

discrimination enforcement agencies” regarding KLD’s actions against him. (Id. ¶ 18.)

Further, after his discharge, he alleges that he continued to seek employment from KLD,

but that KLD has not offered him any other position. (Id. ¶¶ 19-20.)

              C. Soboyede’s Administrative Filings

       On February 28, 2018, Soboyede filed a charge of discrimination with the

Minnesota Department of Human Rights (“MDHR”), alleging that KLD discriminated


                                              3
        CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 4 of 18




against him based on his national origin in violation of the Minnesota Human Rights Act,

Minn. Stat. § 363A.08, subd. 2(1) (“MHRA”). (Id. ¶ 7; see Pl.’s Index of Exs. [Doc. No.

17] Ex. 1 (“February 2018 Charge”).) He cross-filed this charge with the Equal

Employment Opportunity Commission (“EEOC”). (See Def.’s Mem. in Supp. of Mot. to

Dismiss (“Def.’s Mem.”) [Doc. No. 10] Ex. 2.) In this charge, he explains that, during the

August 2014 interview, KLD’s Denzer asked him where he “came from originally” and

that she made a written note of his response. (See February 2018 Charge.) He then explains

that on November 20, 2017, he applied for a position with KLD but received no response,

“just as [KLD] ignored [his] previous applications and emails regarding [his] availability

for projects.” (See id.) Soboyede provided three reasons in support of his contention that

KLD refused to hire him based on his national origin: (1) Denzer asked him in his August

2014 interview where he came from; (2) she wrote down his response to this question; and

(3) KLD then refused to employ him or respond to his employment inquiries. (Id.)

       In September 2018, Soboyede amended his February 2018 Charge. (See Pl.’s Index

of Exs. [Doc. No. 17] Ex. 2 (“Amended Charge”).) In the Amended Charge, he retained

his original allegations but made several additions. First, he alleged that his “complaints of

discrimination” were also a factor in KLD’s refusal to hire him. (Id.) Second, he added a

claim of reprisal under the MHRA, Minn. Stat. § 363A.15. (Id.; see Compl. ¶ 7.)

       On June 22, 2020, the MDHR issued a no probable cause determination and gave

Soboyede a right-to-sue letter. (Compl. ¶ 8; see Def.’s Mem., Ex. 4.) Soboyede appealed

the MDHR’s determination, and the MDHR affirmed its dismissal on August 17, 2020.

(Def.’s Mem., Ex. 5.)


                                              4
             CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 5 of 18




            On November 25, 2020, the EEOC adopted the findings of the MDHR and issued a

right-to-sue letter to Soboyede. (See Pl.’s Supplemental Index of Exs. [Doc. No. 19] Ex.

4.)

      II.      PROCEDURAL HISTORY

            On September 30, 2020, Plaintiff commenced this action in Minnesota state court,

bringing several claims against KLD. (See Not. of Removal [Doc. No. 1] ¶ 1.) He alleges

national origin discrimination, reprisal and retaliation under: (1) 42 U.S.C. §§ 1981 and

1982; (2) Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; and (3) the

MHRA, Minn. Stat. § 363A, et seq. (Compl. ¶¶ 11-26.) He also seeks an award of punitive

damages. (Id.)

            On October 20, 2020, KLD removed the action to federal court under 28 U.S.C.

§§ 1441 and 1446. (Not. of Removal ¶¶ 4-7.) On October 27, 2020, KLD moved to dismiss

all claims in the complaint under Federal Rule of Civil Procedure 12(b)(6).

      III.     DISCUSSION

                  A. Standard of Review

            When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

facts alleged in the complaint as true, and views those allegations in the light most favorable

to the plaintiff. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013).

However, the Court need not accept as true wholly conclusory allegations or legal

conclusions couched as factual allegations. Id. To survive a motion to dismiss, a complaint

must contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although a complaint need not contain


                                                5
              CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 6 of 18




“detailed factual allegations,” it must contain facts with enough specificity “to raise a right

to relief above the speculative level.” Id. at 555.

          On a motion to dismiss, a district court may consider the complaint, exhibits

attached to the complaint, and documents that are necessarily embraced by the complaint,

without converting the motion into one for summary judgment. Mattes v. ABC Plastics,

Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003). Materials necessarily embraced by the

complaint include “documents whose contents are alleged in a complaint and whose

authenticity no party questions, but which are not physically attached to the pleadings.”

Hughes v. City of Cedar Rapids, 840 F.3d 987, 998 (8th Cir. 2016) (citation omitted).

          Here, in deciding the instant motion, the Court considers the MDHR and EEOC

charge documents, letters finding no probable cause, and right-to-sue letters because they

are necessarily embraced by the complaint. See Ordahl v. Toro, No. 14-1687(DSD/HB),

2015 U.S. Dist. LEXIS 98152, at *4 (D. Minn. July 28, 2015); Marz v. Presbyterian Homes

& Servs., 2011 U.S. Dist. LEXIS 78712, at *2-3 (D. Minn. June 22, 2011); see also Compl.

¶¶ 7-8.

                  B. National Origin Discrimination

          First, Soboyede alleges that KLD discriminated against him based on his national

origin in violation of §§ 1981 and 1982, Title VII, and the MHRA. 1 (See Compl. ¶¶ 11-

14.) The Court considers in turn whether he states a claim under each of these statutes.


        The Court notes that the parties debate whether Soboyede’s service of process was
          1

deficient based on an allegedly incorrect deadline to respond listed on the summons. For
purposes of the Court’s analysis, the Court assumes that Soboyede’s service of process was
proper.

                                               6
        CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 7 of 18




                         1.     Section 1981

       Section 1981 protects “identifiable classes of persons who are subjected to

intentional discrimination solely because of their ancestry or ethnic characteristics.”

Torgerson v. City of Rochester, 643 F.3d 1031, 1052 (8th Cir. 2011) (quoting St. Francis

Coll. v. Al–Khazraji, 481 U.S. 604, 613 (1987)). “Section 1981 does not authorize

discrimination claims based on national origin.” Id. at 1053 (citing Zar v. S.D. Bd. of

Exam’rs of Psychologists, 976 F.2d 459, 467 (8th Cir. 1992)).

       Here, Soboyede bases his claim on his Nigerian national origin only. KLD contends

that Soboyede’s § 1981 claim must be dismissed because that statute does not authorize

claims based on national origin. (See Def.’s Mem. at 12-15.) The Court agrees with KLD.

Indeed, Torgenson plainly instructs that claims based on national origin are not authorized

under § 1981. Consequently, because Soboyede “alleges he was discriminated against

based on national origin,” “his § 1981 claim fails.” See Torgerson, 643 F.3d at 1052.

                         2.     Section 1982

       Section 1982 provides that “[a]ll citizens of the United States shall have the same

right … as is enjoyed by white citizens … to inherit, purchase, lease, sell, hold, and convey

real and personal property.” 42 U.S.C. § 1982. It does not prohibit “discrimination on the

basis of national origin.” Mwangi v. Braegelmann, No. 09-3396, 2011 U.S. Dist. LEXIS

52391, at *6 (D. Minn. May 16, 2011) (citing Jones v. Alfred H. Mayer Co., 392 U.S. 409,

413 (1968)).

       KLD contends that, like Soboyede’s § 1981 claim, his § 1982 claim must be

dismissed because § 1982, too, does not authorize claims based on national origin. (See


                                             7
        CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 8 of 18




Def.’s Mem. at 10-12.) The Court agrees. Because § 1982 does not authorize claims based

on national origin, the Court dismisses his § 1982 claim. See Jones, 392 U.S. at 413.

                         3.        Title VII

       KLD contends that Soboyede’s Title VII claim must be dismissed because he failed

to exhaust his administrative remedies and, even if he did, he fails to state a claim. A Title

VII plaintiff must exhaust his administrative remedies before filing suit in federal court.

See Shannon v. Ford Motor Co., 72 F.3d 678, 684 (8th Cir. 1996). To exhaust his remedies,

the Title VII plaintiff must: (1) timely file his charges with the EEOC; and (2) receive a

“right-to-sue” letter from the EEOC. Id. (citing 42 U.S.C. § 2000e-5(b), (c), (e)). “The

proper exhaustion of administrative remedies gives the plaintiff a green light to bring [his

or] her employment-discrimination claim, along with allegations that are like or reasonably

related to that claim, in federal court.” Parisi v. Boeing Co., 400 F.3d 583, 585 (8th Cir.

2005) (citing Shannon, 72 F.3d at 684). Although courts “liberally construe” administrative

charges for exhaustion purposes, “there is a difference between liberally reading a claim

which lacks specificity, and inventing, ex nihilo, a claim which simply was not made.” Id.

Claims of employment discrimination in a complaint “may be as broad as the scope of the

EEOC investigation which reasonably could be expected to result from the administrative

charge.” Id. (citation omitted).

       KLD contends that Soboyede’s Title VII claim fails because the allegations in the

complaint differ from those in the charge. (Def.’s Mem. at 7-8.) KLD notes that the

Amended Charge alleges refusals to hire in connection with Soboyede’s August 2014

interview and November 2017 job application. But in his complaint, according to KLD,


                                               8
           CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 9 of 18




Soboyede alleges that he continuously sought a position between August 2014 and July

2017, was hired in July 2017, and was discharged shortly thereafter. In response, Soboyede

asserts that his allegations in the Amended Charge are reasonably related to his allegations

in the complaint that he continuously sought a job with KLD from August 2014 through

July 2017 and was discriminated against in his discharge. (Pl.’s Mem. in Opp’n to Def.’s

Mot. to Dismiss (“Pl.’s Opp’n”) [Doc. No. 15] at 12-14.) 2 He also notes that his Amended

Charge stated that KLD “ignored [his] previous applications and emails regarding [his]

availability for projects with [KLD].”

       Here, Soboyede’s Amended Charge only raises claims of refusals to hire. It does

not mention that KLD hired Soboyede nor that KLD discharged Soboyede. Because

terminations and refusals to hire are discrete employment actions, “it is not reasonable to

expect the EEOC to look for and investigate such adverse employment actions if they are

nowhere mentioned in the administrative charge.” Parisi, 400 F.3d at 586. Consequently,

to the extent Soboyede contends that his discharge was discriminatory, that claim is “not

like or reasonably related to the claims in his administrative charge,” and therefore has not

been exhausted. Id.

       Further, under Title VII, an employee aggrieved by an unlawful employment

practice generally must file a charge with the EEOC within 300 days “after the alleged



       2
        The Court notes that Soboyede filed his memorandum in opposition to KLD’s
motion to dismiss as a “Counter Motion to Dismiss.” Because Soboyede only responds to
KLD’s motion and does not move to dismiss any claims in this filing, the Court denies
Soboyede’s “Counter Motion to Dismiss,” but it construes this filing as his memorandum
in opposition.

                                             9
       CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 10 of 18




unlawful employment practice occurred.” Hutson v. Wells Dairy, Inc., 578 F.3d 823, 825-

26 (8th Cir. 2009) (quoting 42 U.S.C. § 2000e-5(e)(1)). A “refusal to hire” is a “single,

discrete act, not a continuing violation.” Woodland v. Joseph T. Ryerson & Son, Inc., 302

F.3d 839, 842 (8th Cir. 2002); accord AMTRAK v. Morgan, 536 U.S. 101, 114 (2002)

(noting that the “termination of an employee, failure to promote, denial of transfer, or

refusal to hire” are discrete discriminatory acts, each of which starts a new clock for filing

charges alleging that act).

       KLD notes that Soboyede filed his initial charge on February 28, 2018 and,

consequently, any claims relating to any events that occurred before May 4, 2017 are time-

barred. (Def.’s Mem. at 8.) In response, Soboyede contends that the entirety of his Title

VII claim is timely for three reasons: (1) KLD was engaging in “continuing acts of

discrimination”; (2) any denials of employment that occurred before the 300-day period

are “reasonably related” to the more recent alleged denials of employment; and (3)

equitable tolling or equitable estoppel apply. (Pl.’s Opp’n at 18-20.)

       Here, Soboyede filed his initial charge on February 28, 2018. Because Title VII

requires him to file a charge within 300 days after an allegedly unlawful employment

practice occurred, any alleged refusals to hire that occurred before May 4, 2017 are time-

barred, including the alleged refusal to hire in August 2014.

       None of Soboyede’s arguments change this result. First, when a plaintiff alleges a

series of separate acts that form an unlawful employment practice, acts occurring outside

of the statute of limitations period can be timely if there is at least one act within the

limitations period. See Mems v. City of St. Paul, Dep’t of Fire & Safety Servs., 327 F.3d


                                             10
       CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 11 of 18




771, 784 (8th Cir. 2003). Here, however, the refusals to hire that Soboyede alleges are not

subject to this doctrine because refusals to hire are discrete acts, not continuing violations.

See id. at 785; Woodland, 302 F.3d at 842. Second, Soboyede’s invocation of the

“reasonable relationship” doctrine does not help him because that doctrine relates to

whether claims in a complaint are encompassed within an administrative charge, not

whether a claim is timely. Third, and finally, the Court finds no basis upon which to apply

equitable tolling or equitable estoppel in this case.

       In light of the above, the only Title VII discrimination claims properly before the

Court appear to be any alleged refusals to hire occurring on or after May 4, 2017. The Court

now considers whether Soboyede states such a claim.

       Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge

any individual, or otherwise discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s … national origin.” 42 U.S.C. § 2000e-2(a). To survive a motion to dismiss,

“a civil rights complaint must contain facts which state a claim as a matter of law and must

not be conclusory.” Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (en banc)

(citation and internal quotation marks omitted). A complaint “does not need to contain

specific facts establishing a prima facie case to survive a motion to dismiss for failure to

state a claim.” Von Bokel v. McHugh, No. 4:13-CV-2517 CAS, 2015 U.S. Dist. LEXIS

8847, at *14 (E.D. Mo. Jan. 27, 2015). However, the elements of a prima facie can inform

whether a plaintiff has stated a plausible claim. Id. To make a prima facie case of Title VII

discrimination, a plaintiff must show that he “(1) is within the protected class, (2) was


                                              11
       CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 12 of 18




qualified to perform the job, (3) suffered an adverse employment action, and (4) has facts

that give rise to an inference of discrimination.” Takele v. Mayo Clinic, 576 F.3d 834, 838

(8th Cir. 2009).

       According to KLD, Soboyede fails to state a Title VII claim because he fails to

allege facts giving rise to an inference of discrimination. (Def.’s Mem. at 13.) KLD notes

that the only fact that Soboyede alleges relating to his national origin is that Denzer asked

him in August 2014 of the origin of his accent. In Soboyede’s view, this allegation is

enough to sustain his claim because KLD did not offer him a job for years after this

conversation. (Pl.’s Opp’n at 22.)

       The Court agrees with KLD. The allegations in the complaint simply do not give

rise to an inference of national origin discrimination. Indeed, Denzer’s such question in

August 2014 is insufficient to plausibly state a claim that KLD refused to hire him on May

4, 2017 or thereafter based on his national origin. See DeRoche v. All Am. Bottling Corp.,

57 F. Supp. 2d 791, 797 (D. Minn. 1999) (noting that remarks that are “remote in time”

generally do not support an inference of discrimination and collecting cases in support of

this proposition). Notably, aside from the exchange Soboyede had with Denzer in August

2014, he offers no other factual allegations even suggesting that his national origin played

any role in KLD’s hiring decisions. For example, he makes no allegations that similarly

situated employees, not within his protected class, were treated differently. See Takele, 576

F.3d at 838. Consequently, Soboyede fails to state a claim for Title VII discrimination

based on national origin.

                         4.     MHRA


                                             12
       CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 13 of 18




       Unlike Title VII, the MHRA does not require administrative exhaustion, but it does

require a plaintiff to either file an administrative charge or bring a lawsuit within one year

of the alleged discrimination. Minn. Stat. § 363A.28, subd. 3. Here, Soboyede brought his

initial charge on February 28, 2018. Consequently, he is barred from seeking relief with

respect to any allegedly unlawful practices that occurred before February 28, 2017,

including any alleged refusal to hire in connection with his interview in August 2014.

       In light of the above, in the instant suit, Soboyede can only seek relief as to any

alleged discrimination between February 28, 2017 and February 28, 2018 and within one

year of the date he initiated this action. The Court now considers whether Soboyede states

a claim for national origin discrimination under the MHRA.

       The MHRA provides that “it is an unfair employment practice for an employer,

because of … national origin … to … refuse to hire” or “discriminate against a person with

respect to hiring ….” Torgerson, 643 F.3d at 1043 (quoting Minn. Stat. § 363A.08, subd.

2). “The same analysis applies to both MHRA and Title VII claims.” Id. (citing Kasper v.

Federated Mut. Ins. Co., 425 F.3d 496, 502 (8th Cir. 2005); Bahr v. Capella Univ., 788

N.W.2d 76, 83 (Minn. 2010).

       Because the same analysis applies to both MHRA and Title VII claims, the Court

finds that Soboyede fails to state a MHRA claim for the very reasons he fails to state a Title

VII claim. Namely, he simply does not allege facts that give rise to an inference of national

origin discrimination.




                                             13
       CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 14 of 18




                C. Reprisal and Retaliation 3

       Next, the Court considers whether Soboyede states a claim for retaliation under

§§ 1981 and 1982, Title VII, and the MHRA. As an initial matter, the Court notes that

Soboyede appears to allege that KLD retaliated against him in two ways: (1) by discharging

him after about one week of work on the July 2017 document review project because,

before KLD hired him, he told KLD that he planned to file a charge of discrimination

against it; and (2) by failing to hire him for other document review projects after his

discharge because, after KLD discharged him, he told KLD employees that he planned to

file a charge of discrimination against KLD. (See Compl. ¶¶ 15-19.)

                         1. Section 1981

       Section 1981 forbids racial discrimination in the making of public and private

contracts. See 42 U.S.C. § 1981. This statute authorizes certain retaliation claims, Ellis v.

Houston, 742 F.3d 307, 319 (8th Cir. 2014), but they must be based on racial

discrimination. St. Francis Coll. v. Al-Khazraji, 481 U.S. 604, 609 (1987). Here, Soboyede

does not allege that his complaints against KLD related to racial discrimination.

Consequently, he has not alleged a plausible § 1981 retaliation claim, and his claim must

be dismissed.

                         2.     Section 1982

       Section 1982 prohibits racial discrimination in connection with the inheritance,

purchase, lease, sale, holding, and conveyance of real and personal property. See 42 U.S.C.


     The Court notes that Title VII and § 1981 use the word “retaliation,” while the
       3

MHRA uses “reprisal.” In this Order, the Court uses these terms interchangeably.

                                             14
       CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 15 of 18




§ 1982. Although § 1982 authorizes certain retaliation claims, such a claim must involve

racial discrimination. See Peet v. Morfit, No. 17-cv-1870 (ECT/TNL), 2020 U.S. Dist.

LEXIS 120667, at *17-18 (D. Minn. July 9, 2020). As noted above, Soboyede does not

allege that his complaints against KLD related to racial discrimination. Therefore, his

§ 1982 claim must be dismissed.

                         3.      Title VII

       As noted, Soboyede appears to allege that KLD retaliated against him by

discharging him and by failing to hire him. The Court addresses these allegations in turn.

       First, as explained above, a Title VII plaintiff must exhaust his administrative

remedies before suing in federal court. Here, to the extent Soboyede contends that his

discharge constituted retaliation based on earlier comments relating to his plans to file

administrative charges, he has not exhausted that claim. Neither his February 2018 Charge

nor his Amended Charge mention that he was hired and then discharged. Although a

plaintiff can pursue claims in federal court “like or reasonably related to” those in an

administrative charge, his Title VII retaliation claim relating to his discharge is not like or

reasonably related to the refusals to hire that his alleges in his charges. See Parisi, 400 F.3d

at 586. Consequently, Soboyede has failed to exhaust his Title VII retaliation claim relating

to his first comments to KLD regarding his intent to file a charge before he was hired and

discharged.

       Second, the Court considers whether Soboyede states a claim for Title VII

retaliation based on KLD’s alleged refusal to hire him after his discharge and after he told

KLD that he planned to file administrative charges. To establish a prima facie case of


                                              15
       CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 16 of 18




retaliation under Title VII, an employee must show that: “(1) he or she engaged in

statutorily protected activity, (2) the employer took adverse action against him or her, and

(3) a connection exists between the two occurrences.” Tademe v. Saint Cloud State Univ.,

328 F.3d 982, 991-92 (8th Cir. 2003). A “connection, or “causal link,” between the two

occurrences “requires evidence that ‘retaliatory motive played a part in the adverse

employment action.’” Duncan v. LaSalle (Mgmt.) Grp., Ltd., No. 09-1574 (DSD/JJG),

2010 U.S. Dist. LEXIS 3564, at *8 (D. Minn. Jan. 15, 2010) (quoting Kipp v. Mo. Highway

& Transp. Comm’n, 280 F.3d 893, 897 (8th Cir. 2002)).

       Here, Soboyede fails to plausibly allege a connection between his comments to KLD

and any subsequent alleged failure to hire. He only alleges that he told “certain senior

employees / agents” of KLD that he planned to file administrative charges against KLD

and that, thereafter, KLD never offered employment opportunities to him. (See Compl.

¶¶ 18-19.) He does not allege, for example, that any KLD employees made any negative

comments regarding his plans to file charges, nor does he make any other allegations that

would support a finding that his comments to certain KLD employees played any role in

KLD’s alleged refusal to hire him. Further, even if Soboyede contends that any temporal

proximity between his comments and KLD’s alleged refusal to hire him suffices to

establish a plausible connection—it is unclear if he does—that would not save his claim

because temporal proximity, alone, is insufficient to establish retaliation. See Duncan, 2010

U.S. Dist. LEXIS 3564, at *9 (citing Peterson v. Scott County, 406 F.3d 515, 524 (8th Cir.

2005)). Therefore, the Court cannot reasonably infer a causal connection and dismisses the

Title VII retaliation claim.


                                             16
       CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 17 of 18




                         4.     MHRA

       “Although the MHRA uses the term ‘reprisal,’ while Title VII uses ‘retaliation,’

MHRA reprisal claims are ‘analyzed in the same fashion’ as retaliation claims under

federal employment statutes.” McLaughlin v. Children’s Safety Ctrs., No. 12-cv-01746

(SRN/JJG), 2013 U.S. Dist. LEXIS 17364, at *28 n.8 (D. Minn. Feb. 8, 2013) (quoting

Carraher v. Target Corp., No. 05-2385, 2006 U.S. Dist. LEXIS 72905, at *7 n.13 (D.

Minn. Oct. 5, 2006)). The Court therefore applies the Title VII retaliation framework

described above.

       Here, Soboyede fails to plausibly allege a connection between his first comments to

KLD that he planned to file charges against it and his discharge and between the comments

he made after his discharge and any subsequent alleged failure to hire.

       First, he fails to plausibly allege a connection between his first comments to KLD

that he planned to file charges against it and his discharge. Indeed, after Soboyede made

these comments to KLD, KLD actually hired him for a document review project. Further,

he does not allege that the KLD employees who ultimately decided to discharge him had

any knowledge of his comments regarding a potential administrative charge, nor does he

offer any other allegations suggesting that his comments before he was hired played any

role in his discharge.

       Second, he fails to plausibly allege a connection between the comments he made

after his discharge and any subsequent alleged failure to hire for the very reasons he failed

to do so with respect to his Title VII retaliation claim. (See Section III.C.3 supra.)

              D. Punitive Damages


                                             17
         CASE 0:20-cv-02196-SRN-TNL Doc. 20 Filed 03/23/21 Page 18 of 18




         Finally, the Court considers Soboyede’s third count, entitled “Punitive Damages,”

seeking an award of punitive damages under §§ 1981 and 1982, Title VII, and the MHRA.

A plaintiff may seek punitive damages for violations of all four of these statutes. See 42

U.S.C. § 1981a(a)(1) (punitive damages available under Title VII); Minn. Stat. § 363A.29,

subd. 4 (punitive damages available under MHRA); Hunter v. Ford Motor Co., No. 08-

4980 (PJS/JSM), 2010 U.S. Dist. LEXIS 154697, at *5 n.5 (D. Minn. Jan. 6, 2010)

(punitive damages available under §§ 1981 and 1982). However, whether a plaintiff can

seek an award of punitive damages depends on whether a defendant violated those statutes.

In other words, a “claim” for punitive damages does not exist independently of claims that

a defendant violated those statutes. Here, the Court dismisses Soboyede’s §§ 1981 and

1982, Title VII, and MHRA claims for the reasons described above. Consequently, the

Court dismisses Soboyede’s separate claim for punitive damages under those statutes, as

well.

   IV.      CONCLUSION

         Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

            1. Defendant’s Motion to Dismiss [Doc. No. 8] is GRANTED; and

            2. Plaintiff’s Counter Motion to Dismiss [Doc. No. 15] is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March 23, 2021                               s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge


                                            18
